Title: From Alexander Hamilton to Charles Pettit, [29 September 1778]
From: Hamilton, Alexander
To: Pettit, Charles


[Fredericksburg, New York, September 29, 1778]
Sir
In answer to your favor of this morning, His Excellency desires me to inform you, that the matter in question between the officers & you, involves considerations too delicate to admit of his interference. It should be the subject of compromise between yourselves; He wishes some mode could be agreed upon mutually satisfactory, and thinks as far as the public service will justify it, a liberal price should be allowed.
Yrs &c
A H. ADC
Hd Qrs. 29th. Sept 78

